Fourth Court of Appeals
                                San Antonio, Texas
                                     September 7, 2021

                                   No. 04-21-00197-CV

                            Graciela GARCIA and Jesus Garcia,
                                       Appellants

                                             v.

  Roberto SALINAS, Jose Lozano, and State Farm Mutual Automobile Insurance Company,
                                      Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                              Trial Court No. DC-17-716-A
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER

       Appellants’ third motion for an extension of time to file their brief is GRANTED.
Appellants’ brief filed on September 2, 2021 is deemed timely filed.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court